DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/21 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takimoto, U.S. Patent 5,493,760.
[Claim 1].
**Examiner's Note: Examiner notes that the above claim contains the claim language “configured to be …a first structure” and “configured to…first hinge element”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Takimoto, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claim 2, the second hinge element comprises a first complementary structure (8a, 8b) and the second link comprises a second complementary structure (15a).
**Examiner's Note: Examiner notes that the above claim contains the claim language “configured to engage…second hinge element”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Takimoto, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).
Regarding Claim 3¸ see figs. 5 and 6 which teach the claimed limitations.
Regarding Claim 4, see first tube (9b) and second tube (10b) on the respective fist and second hinge elements.
Regarding Claim 5, see first portions 11a and 11b and second portions 10a and 10b which meet the claimed limitations.
**Examiner's Note: Examiner notes that the above claim contains the claim language “configured to receive part of the first hinge element” and “configured to engage the second 
Regarding Claim 7, see elements 5a and 5b in fig. 3 which illustrate the claimed “fixed distance”.
Regarding Claim 8, see fig. 3, elements 15a and elements 8a and 8b which constitute the first and second complementary structures and note that the nesting aspect of the interaction between these surfaces is interpreted to meet the limitation “at least partly received in” as claimed.
Regarding Claim 9, see fig. 4, element 1 which is interpreted as the first structure and element 2 which is interpreted as the second structure.  For the remaining limitations of this claim see rejection of Claim 1.
Regarding Claim 10, see elements 1 and 2 which are a frame and a door and note that frames are typically part of a wall.
Regarding Claims 6 and 11-12, see Takimoto figs 4-6 which teach a full 180 degree rotation.  It appears that the structure of Takimoto teaches the claimed rotation.
Regarding Claims 13-14, see figs. 3-6 in light of the rejections above.

Claims 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto ‘760 as applied to claims 1-14 above, and further in view of Vogler ‘670.
All the aspects of the instant invention are disclosed above but a portion of a shed comprising a blow molded plastic door and a blow molded plastic wall panel.
Vogler teaches a blow molded modular shed with a blow molded plastic door and wall panel (see element 300 which teaches both a plastic door and the plastic wall panels to which the doors are attached).
[Claim 15].
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “blow molded“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  Examiner notes that the prior art of Vogler does indeed teach the process “blow molded” (see title, abstract).
Regarding Claims 17-18 and 20, see rejection of Claims 6 and 11-12 above in light of the rejection of Claim 15.
Regarding Claim 19, see Takimoto, figs. 3-6 in light of the rejection of Claim 15.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto-Vogler as applied to claim 15 above, and further in view of Logue ‘857.
All the aspects of the instant invention are disclosed above but for the first and second hinge elements being partly disposed within the blow molded plastic wall panel and blow molded plastic door.
Logue teaches a wall panel system wherein the two hinge parts partially disposed in the wall panels (see fig. 10, lower figure).
At the time of the invention it would have been obvious to one of ordinary skill in the art to provide the Takimoto-Vogler combination with the features taught by Logue such that the first hinge 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677